I concur in the foregoing judgment and opinion on the basis that it is unclear under the language in the deed restriction whether the appellant's manufactured home is to be considered a trailer or a temporary structure. Because there was evidence before the lower court which both supported and contradicted a finding that the appellant's home was a temporary structure or a trailer, the lower court erred in failing to construe the language in the deed restriction against the restriction and in favor of the free use of the land.